DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following:
Page 9, lines 15-16 recites “the stimulator rests against the interior surface, as at 14”. However, reference numeral 14 in Fig. 1 appears to be labeling the exterior surface of the conical section 2 of the breast shield 1. The Examiner suggests removing reference numeral 14 from Fig. 1 and adding reference numeral 14 to either or both Figs. 6-7 at the appropriate location.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Specification
The disclosure is objected to because of the following informalities: 
Page 9, line 6 recites “at T”. The Examiner finds this to be unclear and therefore  suggests amending this to recite “at tube T” (bolded to identify the added word(s) and bolded for emphasis). This amendment would be consistent with how page 10, line 4 recites “the tube T”.
Page 9, lines 7-8 recites “a C-section like annulus 6”. The Examiner believes the correct reference numeral for the “C-section like annulus” is actually reference numeral 10. The Examiner suggests amending this passage to recite “a C-section like annulus [[6]] 10” (bolded for emphasis, underlined to indicate word(s)/number(s) added, and double parentheses to indicate word(s)/number(s) removed).
The Examiner requests that the above mentioned suggestion may be modified based on the below objection regarding to the multitude of terms referring to reference numeral 10. The Examiner requests that the amendments to the various passages recited above and below be consistent with the term used to reference numeral 10.
Page 9, lines 9-10 recites “the interior channel 10”, page 9, lines 14-15 recites “within the interior 10 of the C-shaped ring 6”, page 10, line 16 recites “the inner opening 10 of the ring”, page 10, line 23 recites “its interior channel or annulus 10”, page 11, line 15 recites “the inner channel 10”, and page 11, lines 29-30 recites “the cavity annulus 10”. The Examiner finds this to be unclear as the reference numeral 10 refers to the interior channel, the interior, the inner opening, the inner channel, the interior channel or annulus, and the cavity annulus. The Examiner 
Page 9, line 8 recites “an integral lower flange 8” (bolded for emphasis). The Examiner believes this to be the incorrect reference numeral for the integral lower flange. The correct reference numeral of the integral lower flange is believed to be reference numeral 6 based on the page 10, line 22 “its lower flange 6”. Therefore, the Examiner suggests amending this to recite “an integral lower flange [[8]] 6” (bolded for emphasis, underlined to indicate words/numbers added, and double parentheses to indicate words/numbers removed).
Page 9, line 11 recites “the lower flange 8” (bolded for emphasis). The Examiner believes this to be the incorrect reference numeral for the lower flange. The correct reference numeral of the lower flange is believe to be reference numeral 6 based on the page 10, line 22 “its lower flange 6”. Therefore, the Examiner suggests amending this to recite “the lower flange [[8]] 6” (bolded for emphasis, underlined to indicate words/numbers added, and double parentheses to indicate words/numbers removed).
Page 9, line 14 recites “as at 13”. The Examiner finds this to be unclear. As reference numeral 13 could be referring to a location and/or structural component. Therefore, the Examiner suggests amending this to recite “as at an upwardly extending portion 13” (bolded to identify the added word(s) and bolded for emphasis). This amendment would be consistent with page 9, lines 22-23 which recite “its upwardly extending portion 13”.
Page 9, line 15 recites “the C-shaped ring 6” (bolded for emphasis). The Examiner believes this is the incorrect reference numeral for the C-shaped ring. The Examiner believes the correct reference numeral for the C-shaped ring is reference numeral 5 based on Page 9, line 7 “the sealing ring 5”. Therefore, the Examiner suggests amending this passage to recite “the C-[[6]] 5” (bolded for emphasis, underlined to indicate word(s)/number(s) added, and double parentheses to indicate words/numbers removed).
Page 10, line 19 recites “of the conical portion 2 of the shield”. The Examiner suggests amending this to recite “of the conical [[portion]] section 2 of the shield” (bolded for emphasis, underlined to indicate word(s)/number(s) added, and double parentheses to indicate word(s)/number(s) removed) as page 9, line 3 recites “conical section 2”. Therefore, for language/terminology consistency the Examiner suggests the aforementioned amendment.
Page 10, lines 22-23 recites “its outer base 9”. The Examiner suggests amending this to recite “its [[outer]] base member 9” (bolded for emphasis, underlined to indicate word(s)/number(s) added, and double parentheses to indicate word(s)/number(s) removed) to improve the language/terminology consistency throughout the specification. Page 9, line 9 recites “a base member 9” therefore the Examiner suggests the aforementioned amendment.
Page 10, line 28 recites “as at 13”. The Examiner finds this to be unclear. As reference numeral 13 could be referring to a location and/or structural component. Therefore, the Examiner suggests amending this to recite “as at an upwardly extending portion 13” (bolded to identify the added word(s) and bolded for emphasis). This amendment would be consistent with page 9, lines 22-23 which recite “its upwardly extending portion 13”.
Page 11, lines 14-15 recites “the base integrally formed between the two, as at 9”. The Examiner finds this to be unclear. As reference numeral 9 refers to “a base member 9” within page 9, line 9. However, page 11, lines 14-15 recites the reference numeral in a manner that indicates a location. Therefore, the Examiner suggests amending the passage “the base member 9 integrally formed between the two [[, as at 9]]
Page 11, line 18 recites “as at 13”. The Examiner finds this to be unclear. As reference numeral 13 could be referring to a location and/or structural component. Therefore, the Examiner suggests amending this to recite “as at an upwardly extending portion 13” (bolded to identify the added word(s) and bolded for emphasis). This amendment would be consistent with page 9, lines 22-23 which recite “its upwardly extending portion 13”.
Page 11, line 19 recites “of the shield 2”. The Examiner believes this is a typographical error with regards to the reference numeral for the shield. The Examiner believes the correct reference numeral of the shield is 1 in view of page 9, line 3. Therefore, the Examiner suggests amending this to recite “of the shield [[2]] 1” (bolded for emphasis, underlined to indicate word(s)/number(s) added, and double parentheses to indicate word(s)/number(s) removed).
Page 11, line 21 recites “combined shield 2”. The Examiner believes this is a typographical error with regards to the reference numeral for the shield. The Examiner believes the correct reference numeral of the shield is 1 in view of page 9, line 3. Therefore, the Examiner suggests amending this to recite “combined shield [[2]] 1” (bolded for emphasis, underlined to indicate word(s)/number(s) added, and double parentheses to indicate word(s)/number(s) removed).
Page 11, line 24 recites “of the shield 2”. The Examiner believes this is a typographical error with regards to the reference numeral for the shield. The Examiner believes the correct reference numeral of the shield is 1 in view of page 9, line 3. Therefore, the Examiner suggests amending this to recite “of the shield [[2]] 1” (bolded for emphasis, underlined to indicate word(s)/number(s) added, and double parentheses to indicate word(s)/number(s) removed).
Appropriate correction is required.
Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  
Claim 11, line 3 recites “thicket”. The Examiner believes this to be a misspelling and was intended to be “thicker” especially in view of page 9, lines 26-29. Therefore, the examiner suggests amending this to fix the misspelling.
Claim 12, lines 2-3 recites “the sealing ring annulous”. The Examiner believes the word “annulous” is misspelled and suggests amending this to fix the misspelling.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1 recites “A physiological stimulator”. However, further recitation of the stimulator is inconsistently recited within the remainder of claim 1 and the dependent claims. For example, lines 9, 10, and 14 of claim 1 recite “physiological stimulator”, “said stimulator”, and “integral stimulator”, respectively. The same limitation should be recited consistently within all the claims. Therefore, the Examiner suggests amending these claims to recite the limitation “stimulator” in a consistent manner within claim 1 and its dependent claims.
Claim 1, line 5 recites “said shield component”. It is unclear if this “said shield component” is one of the “shield components” recited in claim 1, line 1. For the purpose, of examination, the limitation “said shield component” will be interpreted as a separate component than the components recited in claim 1, line 1 as the Examiner believes “said shield component” is referring to the breast shield 1 of the instant specification and drawings. If this interpretation is correct than there is also a lack of antecedent basis within the claims for the breast shield component. The Examiner suggests amending this to recite “a breast shield”.
Claim 1, line 6 recites “which at its lower end includes”. It is unclear to the Examiner what the term “its” refers to because the claim does not indicate what “its” is referring to. The term “its” could refer to “shield component” as recited in line 6 of claim 1, “conical segment” recited in lines 5-6 of claim 1, or another feature entirely. For the purpose of examination, the limitation “which at its lower end includes” will be interpreted as “which at a lower end of the conical segment includes”.
Claim 1, line 7 recites “said interior annulus opening”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner will interpret  “said interior annulus opening” as the same as “an integral annulus opening” recited in claim 1, line 4. The examiner suggests amending “said interior annulus opening” to “said integral annulus opening”.
Claim 1, lines 7-8 recites “said shield component”. It is unclear if this “said shield component” is one of the “shield components” recited in claim 1, line 1. For the purpose, of examination, the limitation “said shield component” will be interpreted as a separate component than the components recited in claim 1, line 1 as the Examiner believes “said shield component” 
Claim 1, lines 11-12 recites “the associated shield component”. It is unclear if this “the associated shield component” is one of the “shield components” recited in claim 1, line 1. For the purpose, of examination, the limitation “the associated shield component” will be interpreted as a separate component than the components recited in claim 1, line 1 as the Examiner believes “the associated shield component” is referring to the breast shield 1 of the instant specification and drawings. If this interpretation is correct the Examiner suggests amending this to recite “said breast shield”.
Claim 1, line 12 recites “the breast”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner will interpret  “the breast” as “a breast”. This amendment would also provide antecedent basis for the limitation “the breast” recited in claim 8, line 4
Claim 1, lines 12-13 recites “the lactating mother”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner will interpret  “the lactating mother” as “a lactating mother”.
Claim 1, line 13 recites “the delivery”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner will interpret  “the delivery” as “a delivery”.
Claim 1, line 14 recites “the shield”. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes “the shield” was intended refer to “shield component” in claim 1, line 5 which as mentioned above is believed to be referring to the breast 
Claim 1, line 14 recites “and its integral simulator on the shield during”. It is unclear to the Examiner what the term “its” refers to because the claim does not indicate what “its” is referring to. The term “its” could refer to “said ring” recited in lines 13-14 of claim 1 or another feature entirely. For the purpose of examination, the limitation “and its integral simulator on the shield during” will be interpreted as “and the physiological stimulator of the sealing ring on the shield during”.
Claim 1, line 15 recites “during its operation”. It is unclear to the Examiner what the term “its” refers to because the claim does not indicate what “its” is referring to. The term “its” could refer to “the breast pump” as recited in lines 14-15 of claim 1 or another feature entirely. For the purpose of examination, the limitation “during its operation” will be interpreted as “during an operation of the breast pump”.
Claim 5, line 2 recites “the interior”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner will interpret  “the interior” as “an interior”.
Claim 5, lines 2-3 recites “the associated shield when the shield”. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this limitation refers to the breast shield 1 of the current specification and drawings. For the purpose of examination, the Examiner will interpret  “the associated shield when the shield” as “the breast shield when the breast shield”.
Claim 6, line 3 recites “the inner circumference”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner will interpret  “the inner circumference” as “an inner circumference”.
Claim 7, line 3 recites “the shield component”. It is unclear if this “the shield component” is one of the “shield components” recited in claim 1, line 1. For the purpose, of examination, the limitation “the shield component” will be interpreted as a separate component than the components recited in claim 1, line 1 as the Examiner believes “the shield component” is referring to the breast shield 1 of the instant specification and drawings. If this interpretation is correct the Examiner suggests amending this to recite “the breast shield”.
Claim 8, line 3 recites “increased and improved surface area”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner will interpret  “increased and improved surface area” as “an increased and improved surface area”.
Claim 8, line 3 recite “the shield”. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes “the shield” was intended refer to “shield component” in claim 1, line 5 which as mentioned above is believed to be referring to the breast shield 1 of the current specification and drawings. For the purpose of examination, the Examiner will interpret  “the shield” as “the breast shield”.
Claim 8, line 4 recites “and ring around the breast”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Examiner will interpret the limitation “and ring around the breast” as “and the C-shaped sealing ring around the breast”.
Claim 9, line 2 recites “that portion”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner will interpret  “that portion” as “a portion”.
Claim 9, line 3 recites “the upper extension”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner will interpret  “the upper extension” as “an upper extension”.
Claim 9, line 3 recite “and that locates within”. It is unclear to the Examiner what the structure/limitation the term “that” refers to. For the purpose of examination, the Examiner will interpret the limitation “and that locates within” as “and wherein the upper extension is located within”.
Claim 9, lines 3-4 recites “the shield of the shield components”. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes “the shield” was intended refer to “shield component” in claim 1, line 5 which as mentioned above is believed to be referring to the breast shield 1 of the current specification and drawings. For the purpose of examination, the Examiner will interpret  “the shield of the shield components” as “the breast shield”.
Claim 10, line 3 recites “the insertion”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the insertion” will be interpreted as “an insertion”.
Claim 10, line 3 recites “the shield”. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes “the shield” to be referring to the breast shield 1 of the current specification and drawings. For the purpose of examination, the Examiner will interpret  “the shield” as “a breast shield”.
Claim 10, line 4 recites “the shield component”. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes “the shield component” was intended refer to “the shield” in claim 10, line 3 which as mentioned above is believed to be referring to the breast shield 1 of the current specification and drawings. For the purpose of examination, the Examiner will interpret  “the shield component” as “the breast shield”.
Claim 10, line 6-7 recites “said shield component”. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes “said shield component” was intended refer to “the shield” in claim 10, line 3 which as mentioned above is believed to be referring to the breast shield 1 of the current specification and drawings. For the purpose of examination, the Examiner will interpret  “said shield component” as “the breast shield”.
Claim 10, line 9 recites “the interior of the shield component”. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes “the interior of the shield component” was intended refer to “the shield” in claim 10, line 3 which as mentioned above is believed to be referring to the breast shield 1 of the current specification and drawings. For the purpose of examination, the Examiner will interpret  “the interior of the shield component” as “an interior of the breast shield”.
Claim 10, line 10 recites “the breast”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner will interpret  “the breast” as “a breast”. 
Claim 10, line 10 recites “the lactating mother”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner will interpret  “the lactating mother” as “a lactating mother”.
Claim 10, line 10 recites “the delivery”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner will interpret  “the delivery” as “a delivery”.
Claim 10, line 11 recites “said shield component”. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes “said shield component” was intended refer to “the shield” in claim 10, line 3 which as mentioned above is believed to be referring to the breast shield 1 of the current specification and drawings. For the purpose of examination, the Examiner will interpret  “said shield component” as “the breast shield”.
Claim 10, lines 11-12 recite “during its operation”. It is unclear to the Examiner what the term “its” refers to because the claim does not indicate what “its” is referring to. The term “its” could refer to “the breast pump” as recited in line 11of claim 10 or another feature entirely. For the purpose of examination, the limitation “during its operation” will be interpreted as “during an operation of the breast pump”.
Claim 11, line 2 recites “the proximal aspects”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the proximal aspects” will be interpreted as “proximal aspects”.
Claim 11, line 2 recites “the physiological shield”. The Examiner believes this to be incorrect and was intended to be “the physiological stimulator” in view of specification page 9, lines 26-29. If this is determined to be correct than a similar amendment would be necessary for the limitation “the shield” recited in claim 11, line 3. For the purpose of examination “the physiological shield” and “the shield” will be interpreted as “the physiological stimulator” and “the stimulator” respectively. 
Claim 11, line 2 recites “the body”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the body” will be interpreted as “a body”.
Claim 11, line 3 recites “the distal aspects”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the distal aspects” will be interpreted as “distal aspects”.
Claim 11, line 3 recites “locate more proximal to the breast pump”, and because of the confusion regarding what the early part of the claim means the Examiner finds this limitation to be unclear. Based on the current disclosure and for the purpose of examination, this limitation will be interpreted as “located more proximal to the breast”.
Claim 12, line 4 recite “the portion”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the portion” will be interpreted as “a portion”.
Claim 12, lines 3 and 4 recites “has dimensions” and “the dimensions” respectively. It is unclear what dimensions the Applicant is referring to. Dimensions could mean a variety of measurements and therefore the metes and bounds of the claim is unknown. For the purpose of examination these “dimensions” will be interpreted as the diameter of the different portions. The Examiner was unable to find any support in the specification for the “has dimensions” and “the dimensions”. Therefore, the Examiner suggests that upon amending the claim to resolve the indefiniteness that the Applicant ensure proper support is provided for any and all amendments in order to prevent future 35 U.S.C. § 112(a) rejections regarding new subject matter in subsequent amendments to the claims.
Claims 2-4 are rejected under 35 USC 112(b) as they are dependent upon a rejected claim under 35 USC 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlensog (US 6,461,324).
With regards to claim 1, Schlensog discloses (Figs. 1-1A) a physiological stimulator (115) integral of shield components (11) for a breast pump (see Col. 5, lines 4-19 “electrically-or manually-operated pump or other source of a cylic sub-atmospheric pressure or suction (not shown)”), comprising a sealing ring (114; see Col. 4, lines 40-60 “top portion of shell is provided with a rim 109 for a sealable yet easily mountable and removable snap-connection with the peripheral lip 114 of the liner which wraps about the rim”), said sealing ring being C-shaped in cross-section and having an upper flange (see Examiner annotated Fig. 1 below; hereinafter referred to as Fig. A), a lower flange (see Fig. A below), and a base wall (see Fig. A below) all integrally formed together, and 

    PNG
    media_image1.png
    703
    842
    media_image1.png
    Greyscale

said sealing ring having an integral annulus opening (see where the rim 109 fits within the peripheral lip 114) directed inwardly of the said sealing ring, said shield component (10) having a conical segment (101; see Col. 4, lines 40-60 “The shell has a conical top portion 101”) which at its lower end includes a slightly flaring flange (109), said flange provided for fitting into said interior annulus opening when preparing said shield component for usage with the breast pump (see Fig. 1, which shows the flange/rim 109 fitting into said interior annulus opening at 114); said physiological stimulator integrally formed extending inwardly from the lower flange of said sealing ring (see Fig. 1, which shows the stimulator/structured or corrugated surface 115 being integrally formed extending inwardly from the lower flange, as shown in Fig. A above. Also see, Col. 5, line 49 – Col. 6, line 5 “It has been found that such a corrugated surface and the alternating stretching and contraction of the liner’s upper portion in response to pressure changes…stimulative for enhancing milk flow and its production”), said stimulator having an integral upwardly extending portion (111; see Col. 5, line 49 – Col. 6, line 5 “conical upper portion 111”), provided for locating interiorly and upwardly within the associated shield component and therein be biased against the breast of the lactating mother to enhance and induce the delivery of milk during usage of said ring and its integral stimulator on the shield during application with the breast pump during its operation (see Col. 3, lines 12 – 18 and Col. 5, line 49 – Col. 6, line 5).
With regards to claim 2, Schlensog discloses the claimed invention of claim 1, and Schlensog further discloses (Figs. 1-1a) that said stimulator (115) and components (11) are formed of a polymer (see Col. 6, lines 14-34 “The liner 11…is formed integrally of a soft, resilient elastomer” wherein an elastomer is a type of polymer).
With regards to claim 4, Schlensog discloses the claimed invention of claim 2, and Schlensog further discloses (Figs. 1-1a) that said polymer (see Col. 6, lines 14-34 “The liner 11…is formed integrally of a soft, resilient elastomer” wherein an elastomer is a type of polymer) comprises silicone (see Col. 6, lines 14-34 “a particularly effective material is believed to be silicone rubber”) .
With regards to claim 5, Schlensog disclose the claimed invention of claim 1, and Schlensog further discloses (Figs. 1-1a) that said stimulator (115) extends approximately halfway up the interior of the associated shield (10) when the shield and associated ring (114) are prepared for usage (see Fig. 1, which shows the stimulator 115 extending approximately halfway up the interior of the shield 10 and associated ring 114 prepared for usage)
With regards to claim 8, Schlensog disclose the claimed invention of claim 1, and Schlensog further discloses (Figs. 1-1a) that the lower flange (see Fig. A reiterated below) of said C shaped ring (114) extends inwardly a sufficient distance to provide increased and improved surface area for sealing of the shield and ring around the breast during usage (see Col. 5, line 31 – Col. 6, line 5).

    PNG
    media_image1.png
    703
    842
    media_image1.png
    Greyscale

With regards to claim 9, Schlensog discloses the claimed invention of claim 1, and Schlensog further discloses (Figs. 1-1a) that portion of the stimulator (115) integrally connecting with the lower flange (see Fig. A reiterated above) of the sealing ring (114) is wider than the upper extension (111) and that locates within the shield (10) of the shield components (see Fig. 1a, which shows the stimulator 115 being wider at the portion that connects with the lower flange, as shown in Fig. A above, than the upper extension 111 that is located within the shield 10)
With regards to claim 10, Schlensog discloses (Figs. 1-1a) a physiological stimulator (115) integral of shield components (11) for a breast pump (see Col. 5, lines 4-19 “electrically-or manually-operated pump or other source of a cylic sub-atmospheric pressure or suction (not shown)”), comprising a sealing ring (114; see Col. 4, lines 40-60 “top portion of shell is provided with a rim 109 for a sealable yet easily mountable and removable snap-connection with the peripheral lip 114 of the liner which wraps about the rim”), said sealing ring being shaped to accommodate the insertion of the shield (10) therein, with said sealing ring having an integral annulus opening (see where the rim 109 fits within the peripheral lip 114) directed inwardly of said sealing ring, said shield component having a conical segment (101; see Col. 4, lines 40-60 “The shell has a conical top portion 101”)  which at its lower end includes a slightly flaring flange (109), said flange provided for fitting into the sealing ring when preparing said shield component for usage with the breast pump (see Fig. 1 and see Col. 4, lines 40-60 “top portion of shell is provided with a rim 109 for a sealable yet easily mountable and removable snap-connection with the peripheral lip 114 of the liner which wraps about the rim”); said physiological stimulator integrally formed extending upwardly and contacting with the interior of the shield component (see Fig. 1 which shows the physiological stimulator 115 extending upwardly and contacting with the interior of the shield component 10) and therein be biased against the breast of the lactating mother to enhance and induce the delivery of milk during usage of said shield component with the breast pump during its operation (see Col. 5, line 49 – Col. 6, line 5 “It has been found that such a corrugated surface and the alternating stretching and contraction of the liner’s upper portion in response to pressure changes…stimulative for enhancing milk flow and its production”)
With regards to claim 11, Schlensog discloses the claimed invention of claim 10, and Schlensog further discloses (Figs. 1-1a) that the proximal aspects of the physiological shield (note that the 35 USC. 112(b) rejection above has interpreted “the physiological shield” to be “the physiological stimulator” wherein proximal is closer to the lactating mother while distal is further away. See Fig. 1 which shows the stimulator 115 forming a conical shape wherein the proximal portion of the conical shape is thicker as the diameter is larger than the distal portion of the conical shape than is located more proximal to the breast. For further detail see Examiner annotated Fig. 1a below hereinafter referred to as Fig. B) that contacts the body is thicket than the distal aspects of the shield that locate more proximal to the breast pump.

    PNG
    media_image2.png
    664
    688
    media_image2.png
    Greyscale

With regards to claim 12, Schlensog discloses the claimed invention of claim 10, and Schlensog further discloses (Figs. 1-1a) that a lower portion (see at 115 in Fig. 1) of the stimulator (115) connects with a lower flange (see Fig. A reiterated below) of the sealing ring (see where the flange/peripheral rim 109 fits within the rim 114), and said lower portion has dimensions that are greater than the dimensions for the portion of the stimulator that extends upwardly within the interior shield component (see Fig. 1 which shows the lower portion at 115 in Fig. 1 having a greater diameter than the portion 111 of the stimulator that extends upwardly within the interior shield component 11).

    PNG
    media_image1.png
    703
    842
    media_image1.png
    Greyscale

Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ford (US 5,885,246).
With regards to claim 1, Ford discloses (Figs. 1-9) a physiological stimulator (10a-e) integral of shield components (5) for a breast pump (see Col. 2, line 64 – Col. 3, line 5 “breast pump body (not shown)”), comprising a sealing ring (9), said sealing ring being C-shaped in cross-section (see Fig. 4 which shows the sealing ring 9 being a C-shape) and having an upper flange (9a), a lower flange (see Examiner annotated Fig. 4, hereinafter referred to as Fig. C), and a base wall (see Fig. C below) all integrally formed together, and 

    PNG
    media_image3.png
    496
    489
    media_image3.png
    Greyscale

said sealing ring having an integral annulus opening (see Fig. C above) directed inwardly of the said sealing ring, said shield component (1) having a conical segment (see at 1 in Fig. 1 and see Col. 2, line 64 – Col. 3, line 5 “The rigid funnel portion 1 is conical in shape”) which at its lower end includes a slightly flaring flange (4), said flange provided for fitting into said interior annulus opening when preparing said shield component for usage with the breast pump (see Fig. 4 which shows the flange 4 provided for fitting into said interior annulus opening shown in Fig. C above); said physiological stimulator integrally formed extending inwardly from the lower flange of said sealing ring (see Fig. 1, which shows the physiological stimulator integrally formed extending inwardly from the lower flange 4 of the sealing ring 9), said stimulator having an integral upwardly extending portion (12a-12e) provided for locating interiorly and upwardly within the associated shield component and therein be biased against the breast of the lactating mother to enhance and induce the delivery of milk during usage of said ring and its integral stimulator on the shield during application with the breast pump during its operation (see Col. 3, lines 16-Col. 49 and Col. 4, lines 17-34 “the pockets 10 return to their original configuration and thereby apply a pressure to the areola 13 on the breast 18 to encourage lactation”).
With regards to claim 5, Ford discloses the claimed invention of claim 1, and Ford discloses (Figs. 1-9) that said stimulator (10a-10e) extends approximately halfway up the interior of the associated shield (1) when the shield and associated ring (9) are prepared for usage (see Fig. 4 which shows the stimulator extending approximately halfway up the interior of the shield 1)
With regards to claim 6, Ford discloses the claimed invention of claim 5, and Ford further discloses (Figs. 1-9) that said stimulator (10a-10e) has a width of approximately 2 degrees to 20 degrees of the inner circumference of the sealing ring (5) (see Fig. 1 which shows the stimulator 10a-10e having a width of approximately 2 degrees to 20 degrees of the inner circumference of the sealing ring 5. Also see Col. 3, lines 16-39, “the number and configuration of the pockets is not critical.” Therefore, one pocket could be used having a width of approximately 2 degrees to 20 degrees.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlensog.
With regards to claim 3, Schlensog discloses the claimed invention of claim 1, however, Schlensog does not explicitly recite that said polymer comprises acrylic resin.
Nonetheless, Schlensog teaches that that acrylic and/or styrene resins are typical example materials suitable for fabricating components of the shield (see Col. 6, lines 42-47 “acrylic and/or styrene resins”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the polymer of the stimulator and components of Schlensog in further view of a teaching of Schlensog such that the stimulator and components are formed by a polymer comprising acrylic resin. One of ordinary skill in the art would have been motivated to make this modification, as Schlensog teaches that acrylic resin is an example of a strong, durable heat-sterilizable material (see Col. 6, liens 42-47 of Schlensog).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford in view of Schlensog.
With regards to claim 7, Ford discloses the claimed invention of claim 6 above, however Ford is silent with regards to said stimulator extending inwardly of the shield component and above the integral sealing ring for approximately ½ inch to 1 ½ inches in length. 
(Figs. 1-1a) that said stimulator (115) extends inwardly of the shield component (10) and above the integral sealing ring (114) for approximately 1/2 inch to 1 1/2 inches in length (see Col. 5, line 49-Col. 6, line 5 “the length of the entire corrugated portion of the liner is in the range of about 20 to 50 mm” wherein the conversion from mm to inches equates to 0.787 inches – 1.969 inches. Therefore, the stimulator may extend inwardly of the shield component and above the integral sealing ring for approximately ½ inch to 1 ½ inches in length.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the stimulator of Ford with a teaching of Schlensog such that the length of the stimulator extends inwardly of the shield component and above the integral sealing ring for approximately ½ inch to 1 ½ inches in length. One of ordinary skill in the art would have been motivated to make this modification, as Schlensog teaches this length as an adequate length to achieve a seal with the breast (see Col. 5, lines 49 – Col. 6, line 5 of Schlensog).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 2005/0251089) see Fig. 3.
Kliegman et al. (US 2008/0208115) see Fig. 3
Embleton (US 2016/0256618) see Fig. 10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783